Citation Nr: 1412696	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for schizophrenia, currently rated at 30 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the 30 percent evaluation for the Veteran's schizophrenia.  

The Veteran testified before the undersigned at an April 2011 Travel Board hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  The Veteran's most recent VA examination was in October 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, the Veteran's hearing testimony and written contentions raise a question of whether his current symptoms are adequately contemplated by the assigned disability rating.  As a result, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's schizophrenia.  

Additionally, while this matter is on remand, all outstanding VA Medical Center records should be obtained. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records for the Veteran's schizophrenia and associate them with the file.  All efforts to obtain the additional evidence must be documented in the claims files. 

2.  Upon completion of the above development, schedule the Veteran for a VA examination with an examiner of appropriate expertise to assess the current nature and severity of his schizophrenia.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The claims folder must be made available for review in conjunction with the opinion. 

The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's schizophrenia on his social and industrial functioning.    

Additionally, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected schizophrenia. 
      
The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.



3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


